Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, and 4-12 and 14-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 3-10-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11.    Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The amendment is supported in the specification.  The applicant states that the specification recites “detecting a fault, if any” which is the same as detecting that no fault is detected. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] system, comprising 
a computer including 
a processor and 
a memory, 
the memory storing instructions executable by the processor to:
receive from a vehicle a planned path 
that the vehicle currently intends to follow and 
a status of one or more sensors in the vehicle; and
initiate a remedial action upon determining both 
that the status of the one or more sensors includes 
an indication that no fault is detected and 
the planned path deviates by more than a threshold from 
a detected path that the vehicle is currently detected to be following”.
	Herbach detects an abnormal condition and where a vehicle is not correctly processing the field and it is too intensive.   Then a remote operator can detect a fault and then take over the autonomous vehicle.   
	Herbach is silent as to detecting a “no fault” condition. In contrast, it does the opposite as there is a problem in the vehicle and it is not correctly making the point cloud locally. 
system, comprising 
a computer including 
a processor and 
a memory, 
the memory storing instructions executable by the processor to:
receive from a vehicle a planned path 
that the vehicle currently intends to follow and 
a status of one or more sensors in the vehicle; and
initiate a remedial action upon determining both 
that the status of the one or more sensors includes 
an indication that no fault is detected and 
the planned path deviates by more than a threshold from 
a detected path that the vehicle is currently detected to be following”.

	Klinger is silent as to detecting a “no fault” condition. 
	Klinger is silent as to  “[a] system, comprising 
a computer including 
a processor and 
a memory, 
the memory storing instructions executable by the processor to:
receive from a vehicle a planned path 
that the vehicle currently intends to follow and 
a status of one or more sensors in the vehicle; and
initiate a remedial action upon determining both 
that the status of the one or more sensors includes 
an indication that no fault is detected and 
the planned path deviates by more than a threshold from 
a detected path that the vehicle is currently detected to be following”.
	Laubinger is silent as to detecting a no fault condition in a vehicle. 
	Laubinger is silent as to “[a] system, comprising 
a computer including 
a processor and 
a memory, 
the memory storing instructions executable by the processor to:
receive from a vehicle a planned path 
that the vehicle currently intends to follow and 
a status of one or more sensors in the vehicle; and
initiate a remedial action upon determining both 
that the status of the one or more sensors includes 
an indication that no fault is detected and 
the planned path deviates by more than a threshold from 
a detected path that the vehicle is currently detected to be following”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        /JEAN PAUL CASS/Primary Examiner, Art Unit 3668